Citation Nr: 0917045	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.  

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a disability 
manifested by joint pain in the fingers.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 2001 to August 
2004.  His service included time in Kuwait from August 2002 
to January 2003 and in Iraq from February 2003 to June 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran failed to attend a Board hearing scheduled 
in July 2006.  This matter was remanded in June 2008.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The March 2005 rating decision also denied entitlement to 
service connection for a bilateral knee condition, migraine 
headaches, hearing loss, and tinnitus, and the Veteran filed 
a notice of disagreement in November 2005.  In a March 2006 
rating decision, service connection was granted for residuals 
of bilateral knee injuries and tinnitus, and in a March 2009 
rating decision, service connection for migraine headaches 
was granted.  Thus, the bilateral knee condition, migraine 
headaches, and tinnitus issues are not in appellate status.  
See generally 38 U.S.C.A. § 7105 (West 2002).  In the June 
2008 Board decision, service connection for bilateral hearing 
loss was denied.  The Board's June 2008 decision is final and 
the appellant did not file a notice of appeal.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1104.  


FINDINGS OF FACT

1.  Current bilateral wrist disability is not shown by the 
evidence of record.  

2.  A chronic bilateral elbow disability was not manifested 
during service or for many years after service; current 
disability of the bilateral elbows is not shown by the 
evidence of record.

3.  Disability manifested by joint pain in the fingers is not 
shown by the evidence of record.  


CONCLUSIONS OF LAW

1.  A chronic bilateral wrist disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A chronic bilateral elbow disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Joint pain in the fingers was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2004.  In July 2008, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service private medical records.  
The evidence of record also contains reports of VA 
examinations performed in January 2006, August 2008, and 
December 2008.  The December 2008 examination report obtained 
is fully adequate and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied.  For all 
the foregoing reasons, the Board will proceed to the merits 
of the Veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

       Bilateral Wrist Disability

Factual Background & Analysis

A service Report of Medical Assessment dated in January 2003 
reflects that the Veteran complained of a hand injury.  A 
Report of Medical Examination dated in June 2004 reflects 
that the Veteran complained of hand pain.  

The Veteran underwent a VA examination in January 2006.  He 
reported wrist pain for 33 months.  Following physical 
examination, the bilateral wrists were found to be normal.  
An X-ray study resulted in normal findings for both wrists.  
However, the examiner diagnosed bilateral wrist sprain.  

The Veteran underwent another VA examination in August 2008.  
Following physical examination, the examiner diagnosed 
bilateral wrist strain.  

The Veteran's records were reviewed in December 2008.  The 
physician who reviewed the records noted subjective 
complaints of bilateral wrist pain absent radiographic or 
clinical exam support for associated disability.  He 
indicated that there was no such thing as a chronic strain, 
and that there were no explanatory clinical or radiographic 
findings from examination.  

The Veteran's service treatment records reflect findings 
relating to the disability at issue.  However, based on the 
objective findings in the December 2008 VA examination, there 
is no current diagnosis of a bilateral wrist disability.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects a current bilateral wrist disability.  
As such, in the absence of proof of a present disability, 
there can be no valid claim of service connection.  See 
Brammer, supra.  As there is no evidence of a current 
disability, it is unnecessary for the Board to reach the 
question of etiology of the claimed bilateral wrist 
disability.  

The Board has also considered the Veteran's statements that 
he has a bilateral wrist disability and that it is related to 
service.  It finds, however, that the Veteran is not 
competent to provide a current diagnosis and if so, to opine 
as to its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

In light of the December 2008 opinion of the VA physician, 
the Board finds that service connection is not warranted, as 
there is no evidence of a current disability.

       Bilateral Elbow Disability

Factual Background & Analysis

Service treatment records dated in July 2002 reflect that the 
Veteran complained of right elbow cracking.  A Report of 
Medical Examination dated in June 2004 reflects no bilateral 
elbow disability.  A Report of Medical History dated in June 
2004 for separation purposes reflects that the Veteran 
checked the 'no' box for painful shoulder, elbow or wrist.  
The summary of the examination did not reference the 
Veteran's elbows.

The Veteran underwent a VA examination January 2006.  He 
reported bilateral elbow pain for the previous 4 years during 
basic training.  He stated that his elbows cracked when he 
worked out and flared up only during exercise.  He reported 
that the elbow condition prevented him from doing pull-ups 
and bench press for a long time.  Following physical 
examination, the examiner found no significant objective 
findings related to the bilateral elbows.  X-rays were also 
negative.  The examiner diagnosed bilateral elbow sprain.  

The Veteran underwent another VA examination in August 2008.  
The examiner diagnosed tendinitis.  

Upon review of the Veteran's records in December 2008, a VA 
physician stated that any opinion as to the diagnosis and 
possible etiology of the Veteran's bilateral elbow pain would 
be speculative.  He reasoned that there was a paucity of 
information supporting any associated disability and there 
was a lack of diagnosis.  The physician also stated that 
there was insufficient evidence on which to base any 
diagnosis or etiology, and no evidence of associated 
disability.  

The Veteran's service treatment records reflect findings 
relating to the disability at issue.  However, on separation 
from service, no bilateral elbow disability was detected.  
The clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no bilateral elbow 
disability was present at that time.  The Board views the 
examination report as competent evidence that there was no 
bilateral elbow disability at the time of service discharge.  
Also significant is the fact that, on discharge examination 
in June 2004, the Veteran did not report any complaints 
related to the bilateral elbows and checked the 'no' box for 
painful shoulder, elbow or wrist.  This suggests that the 
Veteran himself did not believe that he had any ongoing 
bilateral elbow disability at that time.  Moreover, there is 
no competent medical evidence linking any bilateral elbow 
disability to service.  

The VA physician in December 2008 determined that there was 
no diagnosis and no evidence of associated disability.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects a current bilateral wrist disability.  
As such, in the absence of proof of a present disability, 
there can be no valid claim of service connection.  See 
Brammer, supra.  

The Board has considered the Veteran's statements that he has 
a bilateral elbow disability and that it is related to 
service.  It finds, however, that the Veteran is not 
competent to provide a current diagnosis and if so, to opine 
as to its etiology.  See Jandreau, supra (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

       Joint Pain in the Fingers

Factual Background & Analysis

A service Report of Medical Assessment dated in January 2003 
reflects that the Veteran complained of a hand injury.  A 
Report of Medical Examination dated in June 2004 for 
separation purposes reflects that the Veteran complained of 
finger pain.  

The Veteran underwent a VA examination in January 2006.  He 
reported pain in all of the fingers of both hands for the 
previous 3 years.  He stated that he could not put his 
fingers completely straight because of the pain, especially 
the palmar region.  Following physical examination, the 
examiner diagnosed sprain of the fingers of both hands.  

The Veteran underwent another VA examination in August 2008.  
He reported bilateral hand pain since 2002.  He stated that 
he first noticed an inability to fully extend the fingers of 
both hands while performing various hand gripping activities, 
including pull-ups, weight lifting, pushups, or lifting 
equipment and canisters of chemicals.  He reported limited 
motion and stiffness.  Following physical examination, the 
examiner noted  that the bony survey of both hands was 
unremarkable and diagnosed bilateral hand tendinitis.  

Upon review of the Veteran's records in December 2008, a VA 
physician noted an unremarkable bony survey of both hands.  
The examiner found no apparent reason for finger pain.  He 
provided a diagnosis of bilateral hand/finger pain absent 
radiographic or clinical examination support for associated 
disability.

The Veteran's service treatment records reflect complaints 
relating to the disability at issue.  However, based on the 
objective findings in the December 2008 VA examination, there 
is no current diagnosis of a finger disability.  The Veteran 
has otherwise not identified or submitted any medical 
evidence which reflects a current finger disability.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  See Brammer, 
supra.  As there is no evidence of a current disability, it 
is unnecessary for the Board to reach the question of 
etiology of the claimed finger disability.  

The Board has considered the Veteran's statements that he has 
a disability and that it is related to service.  It finds, 
however, that the Veteran is not competent to provide a 
current diagnosis and if so, to opine as to its etiology.  
See Jandreau, supra (explaining in footnote 4 that a Veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions).  



ORDER

Entitlement to service connection for a bilateral wrist 
disability is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for a disability manifested 
by joint pain in the fingers is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


